DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an output device”, “a communicator”, and “an external output device” in claim 1 and “an output device”, “an external output device”, “an information determiner”, “a user position detector”, and “an output device specifying section” in claims 2-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification of the application publication US 2020/0404111 shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
The communicator 170 performs communication connection with the server 20 and the audio devices 32 and 33 via the network NW, and notifies the audio devices 32 and 33, which have been specified as the audio devices which are to output a message, of message information. When the audio devices 32 and 33 are not specified as the audio devices for outputting the message, it is notified by the server 20 that the audio devices 32 and 33 are not specified as the audio devices for outputting the message (¶ 0041, Figs 1 and 3).
The audio device 31 outputs operation guidance and each message by voice (¶ 0042, Fig. 3).
As illustrated in FIG. 4, the server 20 is characterized by including a controller 200, a storage 260, and a communicator 270, as the main constituent elements, and by further including a message determiner (information determiner) 201, a user position detector 202, and an audio device specifying section (output device specifying section) 203 (¶ 0044, Fig. 4).
The controller 200 is a functional part for controlling the entire server 20 (¶ 0045, Fig. 4).
Further, the controller 200 implements various functions by reading and executing various programs, and is, for example, composed of one or more arithmetic devices (such as a central processing unit (CPU)) (¶ 0046, Fig. 4). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the output device specified by the server". It is unclear whether “the output device” is referring to the previously recited “output device” or “external output device”. 

Claim 2 recites the limitations "the output device outputting information" and “the output device specified”. It is unclear whether “the output device” is referring to the previously recited “output device” or “external output device”. 



Claim 9 recites the limitation "the output device outputting information ". It is unclear whether “the output device” is referring to the previously recited “output device” or “external output device”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meunier (US 2009/0322522; hereinafter Meunier).


an output device that outputs information to be notified to a user (user interface 62; ¶ 0019, Fig. 2); 
a controller that causes the information to be output to the output device (processor 74, ¶ 0022 and ¶ 0024, Fig. 2); and 
a communicator that performs communication connection with an external output device and a server (printer connected to signaling device 52 via wireless link 58 and server 76 via network 22; ¶ 0016, 0018, and ¶ 0023, Figs. 1 and 2), wherein the controller performs control so that the information is output from the output device specified by the server according to contents of the information (GUI prompts repairer to enter ID via GUI; ¶ 0019 and ¶ 0036, Fig. 3).

Regarding claim 2, Meunier teaches an information notification system (system 10; ¶ 0016, Fig. 1) in which an image forming apparatus including an output device that outputs information to be notified to a user (printer 14 and user interface 62; ¶¶ 0014-0028, Figs. 1 and 2), an external output device (signaling device 52; ¶ 0018, Fig. 2), and a server are associated with each other (server 76 hosting repair mediator 50; ¶ 0016 and ¶ 0023, Figs. 1 and 2), to notify the user of the image forming apparatus of the information (Fig. 3), 
wherein the server includes: 

a user position detector that detects a position of the user (presence sensor 54; ¶ 0018 and ¶ 0032, Figs. 2 and 3 S106); 
an output device specifying section that specifies, based on a result of determination by the information determiner (receives fault state information; ¶ 0030 and ¶ 0031, Fig. 3 S102-S104) and a result of detection by the user position detector (presence detected; ¶ 0033, Fig. 3 S108), the output device outputting the information (signal device 52 and user interface outputs fault information; ¶ 0033 and ¶ 0036, Fig. 3 S108 and S114); and 
a controller that performs control so that the information is output from the output device specified (repair mediator causes signal and communicates via GUI; ¶ 0033 and ¶ 0036, Fig. 3 S108 and S114).

Regarding claim 3, Meunier teaches the information notification system according to claim 2, wherein when the information determiner determines that the information corresponds to information concerning a specific user (based on fault information, repair mediator prompts repairer to enter ID; ¶¶ 0034-0035, Fig. 3 S110-S0112), the output device specifying section specifies the output device capable of notifying the specific user of the information (repair mediator communicates information to candidate repairer via GUI; ¶ 0036, Fig. 3 S114). 



Regarding claim 5, Meunier teaches the information notification system according to claim 2, wherein when the information determiner determines that the information corresponds to information concerning all users (based on fault information, repair mediator prompts users of printer to enter ID; ¶¶ 0034-0035, Fig. 3 S110-S0112), the output device specifying section specifies the output device excluding the output device for which information notification is restricted (printer has disabled repair signal; ¶ 0021), among output devices associated with the image forming apparatus including the output device of the image forming apparatus (repair mediator communicates information to candidate repairer via GUI; ¶ 0036, Fig. 3 S114).

Regarding claim 6, Meunier teaches the information notification system according to claim 2, wherein when the information determiner determines that the information corresponds to urgent information (receives fault state information; ¶ 0030 and ¶ 0031, Fig. 3 S102-S104), the output device specifying section specifies all of output devices associated with the image forming apparatus including the output device 

Regarding claim 7, Meunier teaches the information notification system according to claim 2, wherein the output device outputs a voice (sound emitting device such as a microphone; ¶ 0018).

Regarding claim 8, Meunier teaches the information notification system according to claim 2, wherein the output device displays an image including a message (interface convey information to repairer; ¶ 0019 and ¶ 0036).

Claim 9 is a method claim that corresponds to the system of claim 2. Thus, arguments similar to that presented above for claim 2 are equally applicable to claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Eguchi et al. (US 2010/0277762) teaches an image forming apparatus that provides multiple visual and audio means of communicating with a user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244.  The examiner can normally be reached on 9:30-5:30 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672